In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               No. 02-20-00321-CV

TIJEAR T. SIMS, Appellant                §    On Appeal from County Court at
                                              Law No. 2

                                         §    of Denton County (CV-2020-02016-
V.                                            JP)

                                         §    July 29, 2021
NOTTINGHAM WOODLANDS LP,
Appellee                                 §    Per Curiam Memorandum Opinion

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM